Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication No. 2018/0012411), referred herein as Lim, in view of Richey et al. (U.S. Patent Application Publication No. 2018/0341836), referred herein as Richey.
Regarding claim 1, Lim teaches a method for generating simulated training data for a physical process, the method comprising: receiving, as input to at least one machine learning model, a first simulated image of a first object (pp 36, lines 1-6; pp 51, lines 1-6), wherein the at least one machine learning model includes correlations between simulated images generated from models of physical objects and real-world images of the physical objects (pp 39; pp 40, lines 1-7; pp 51, lines 6-15); performing, by the at least one machine learning model, one or more operations on the first simulated image to generate a first augmented image of the first object (pp 42, lines 1-7; pp 51, lines 16-27); and transmitting the first augmented image to a training pipeline for an additional machine learning model that controls a behavior of the physical process 
Regarding claim 2, Lim in view of Richey teaches the method of claim 1, wherein receiving the first simulated image of the first object comprises generating the first simulated image from a computer aided design (CAD) model of the first object (Richey, pp 29, lines 1-4).
Regarding claim 3, Lim in view of Richey teaches the method of claim 1, further comprising: generating simulated training data that comprises the simulated images and real- world training data that comprises the real-world images; and inputting the simulated training data and the real-world training data as unpaired training data for training the at least one machine learning model (Lim, pp 36, lines 1-6; pp 38, lines 1-8 and 16-21; pp 39, lines 1-6; Richey, pp 52; pp 57).

Regarding claim 5, Lim in view of Richey teaches the method of claim 4, wherein the labels comprise a type of the first object, a graspable point on the first object, a position of the first object in the first augmented image, and an orientation of the first object in the first augmented image (Lim, pp 36, lines 1-6; pp 38, lines 1-8; pp 51, lines 1-11; Richey, pp 28, lines 1-6; pp 47, lines 1-6).
Regarding claim 6, Lim in view of Richey teaches the method of claim 1, wherein the additional machine learning model comprises an artificial neural network (Lim, pp 34, lines 1-9; pp 51, lines 1-15; Richey, pp 35; pp 54, lines 1-7).
Regarding claim 7, Lim in view of Richey teaches the method of claim 1, wherein the at least one machine learning model comprises a generator neural network that produces augmented images from simulated images (Lim, pp 34, lines 1-9; pp 51, lines 1-15; Richey, pp 35; pp 54, lines 1-7).
Regarding claim 8, Lim in view of Richey teaches the method of claim 7, wherein the at least one machine learning model further comprise a discriminator neural network that categorizes augmented images produced by the generator network as simulated or real (Lim, pp 43; pp 52, lines 1-10 and the last 7 lines).
Regarding claim 9, Lim in view of Richey teaches the method of claim 1, wherein the one or more operations performed by the at least one machine learning model comprise at least one of: performing one or more shading operations on the first simulated image; performing one or more lighting operations on the first simulated image; and performing one or more operations that add noise to the first simulated 
Regarding claim 10, Lim in view of Richey teaches the method of claim 1, wherein the physical process comprises a robot performing a grasping task (Lim, pp 17, lines 1-11; pp 58, lines 6-20; Richey, pps 27 and 28; pp 47, lines 1-12; Lim teaches automating a robot to perform various physical processes, Richey teaches a grasping task such as moving a lever).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and processor(s), which are disclosed in Lim, fig 2, medium 206 and processor 204); thus they are rejected on similar grounds.
Regarding claims 12 and 13, the limitations of these claims substantially correspond to the limitations of claims 3 and 4, respectively; thus they are rejected on similar grounds as their corresponding claims. 
Regarding claim 14, Lim in view of Richey teaches the one or more non-transitory computer readable media of claim 11, wherein the first simulated image and the first augmented image comprise at least one of: a two-dimensional (2D) representation of the first object; and one or more three-dimensional (3D) locations associated with the first object (Lim, pp 29; pp 36, lines 1-6 and the last 4 lines; Richey, pp 52).
Regarding claim 15, Lim in view of Richey teaches the one or more non-transitory computer readable media of claim 11, wherein the method further comprises: performing, by the at least one machine learning model, the one or more operations on a second simulated image of a second object to generate a second augmented image of the second object; and transmitting the second augmented image to the training pipeline (Lim, pp 54, the last 11 lines).

Regarding claims 17, 18, and 19, the limitations of these claims substantially correspond to the limitations of claims 6, 9, and 10, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which are disclosed in Lim, fig 2, memory 206 and processor 204); thus they are rejected on similar grounds.

Response to Arguments
On pages 7-8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Lim teaches transmitting the image “to an additional neural network for various end uses” but does not teach that the image is “transmitted to a training pipeline for the additional neural network.”  The Examiner respectfully disagrees with this argument.
As an initial matter, as it is used in the claim, the term “training pipeline” does not have particular limited meaning other than it essentially describing an input component of the additional machine learning model, and the specification does not define the term any further.  Nevertheless, the citations of Lim teach this limitation in a few ways.  As a 
For these reasons, the Examiner respectfully submits that this limitation, and the whole of claim 1, is taught by Lim in view of Richey.

On page 8 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for the same reasons as those discussed with respect to claim 1, and that the dependent claims are not taught, insomuch as they depend from claims that are not taught.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613